TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00671-CV



                        Pamela Lockett and Xavier Williams, Appellants

                                                   v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 240,414-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                The parties have filed a joint motion to dismiss this appeal as moot. See Tex. R. App.

P. 42.1(a). They state that the trial court has extended the post-trial deadlines in accordance with rule

306a and has vacated the final order in this cause. See Tex. R. Civ. P. 306a. We grant the motion

and dismiss this appeal as moot.



                                                __________________________________________

                                                Melissa Goodwin, Justice

Before Justices Puryear, Henson, and Goodwin

Dismissed as Moot

Filed: February 3, 2012